Citation Nr: 1455926	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-15 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee patella femoral syndrome, chondromalacia with gouty arthritis.

2.  Entitlement to a rating in excess of 10 percent, prior to October 14, 2010, and in excess of 20 percent thereafter, for right knee instability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1980 to January 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of a specialized paperless processing unit.  Jurisdiction was subsequently transferred back to the Los Angeles, California RO.  

In October 2010, the Veteran submitted a VA Form 21-8940 on which he claimed that he was unable to work due to his service-connected right knee disability.  Therefore, a claim for a TDIU is properly before the Board. 

In July 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal is being processed using the Virtual VA and VBMS paperless, electronic processing systems.  Accordingly, any future considerations of this appellant's case should take into consideration the evidence in the electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the July 2013 Board hearing, the Veteran testified that the June 2012 VA examination report did not accurately reflect his current symptoms.  In that regard, he testified that when the examiner tested his range of motion, he was in pain, but did not let her know.  He testified that his limitation of flexion, in particular, was more severe than the report reflected.  Also, he stated that his knee swelled later that same day.  The Board therefore finds that a remand is necessary in order to obtain a VA examination which reflects the current severity of the Veteran's knee symptoms.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide or identify any additional evidence that is relevant to his claims, including documents related to his claim for workman's compensation and any other non-VA medical records.  See VA treatment record dated in September 2010.

2.  Obtain outstanding VA treatment records pertaining to the Veteran.

3.  Request that the Veteran complete and return an updated TDIU claim form as the last one was submitted in 2010 and the Veteran has reported that he has worked since then.  

4.  Obtain any Counseling/Evaluation/Rehabilitation (CER) folder pertaining to the Veteran.

5.  Schedule the Veteran for a VA examination to determine the current severity of the Veteran's right knee disability. 

(a)  The examiner should provide information concerning diagnoses and all current symptoms and manifestations produced by the right knee disability.  

(b)  The examiner should describe degrees of range of motion and any limitation of function of the parts affected by limitation of motion.  

(c)  Comments should be further provided with respect to whether there is weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiner should also be asked to express an opinion as to the degree to which pain limits functional ability during flare-ups and on use. If it is not feasible to do so, the examiner must explain why. 

(d)  The examiner should provide information concerning the severity of any recurrent subluxation and/or lateral instability.

(e)  At the September 2012 VA examination, the examiner noted that the Veteran had a meniscal tear.  Comment on whether the meniscal tear is associated with/related to the service-connected right knee disability.  If the examiner finds it is not related, a complete rationale must be provided.  

(f)  Provide information concerning the functional impairment resulting from the service-connected knee disabilities that may affect his ability to function and perform tasks in a work setting.

6.  Ensure the development outlined above has been accomplished, and then readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



